NUMBER 13-18-00446-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

MICHAEL JUSTIN TIJERINA,                                               APPELLANT,

                                          v.

THE STATE OF TEXAS,                                                      APPELLEE.


                   On Appeal from the 398th District Court
                        of Hidalgo County, Texas.


                         ORDER OF ABATEMENT
 Before Chief Justice Valdez and Justices Rodriguez and Benavides
                          Order Per Curiam

      The Honorable Carlos J. Garza, counsel for appellant, Michael Justin Tijerina, has

filed a motion to withdraw as counsel and to appoint new counsel in this cause.

According to the motion, counsel was appointed to represent appellant in the trial court

and requests another attorney be appointed for purposes of appeal.        Because it is
unknown whether appellant is entitled to appointed counsel on appeal, we ABATE and

REMAND this cause as follows.

       Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) whether appellant has been denied

effective assistance of counsel; and (3) whether appellant is indigent and entitled to

court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal and

that appellant is indigent and entitled to court-appointed counsel, the trial court shall

appoint new counsel to represent appellant in this appeal. If new counsel is appointed,

the name, address, email address, telephone number, and state bar number of said

counsel shall be included in an order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).
Order delivered and filed this the
4th day of September, 2018.

                                              2